_____________

                                   No. 95-3826SI
                                   _____________

United States of America,                *
                                         *
                    Appellee,            *   Appeal from the United States
                                         *   District Court for the Southern
       v.                                *   District of Iowa.
                                         *
Odell Whitfield,                         *   [UNPUBLISHED]
                                         *
                    Appellant.           *
                                   _____________

                           Submitted:     April 9, 1996

                                Filed: April 17, 1996
                                    _____________

Before FAGG, JOHN R. GIBSON, and BOWMAN, Circuit Judges.
                              _____________


PER CURIAM.


       Having been convicted of mailing threatening letters to a federal
judicial officer, Odell Whitfield was sentenced to 27 months imprisonment
and three years of supervised release.        After Whitfield began serving his
term   of supervised release, the district court modified Whitfield's
conditions of release by imposing several additional conditions.          Whitfield
contends restricting his movements and limiting his consumption of alcohol
"are not reasonably related to the crime charged and the purposes of the
sentencing."     We disagree.    The district court did not abuse its discretion
in   modifying    Whitfield's    conditions   of   release.   In   our   view,   the
conditions challenged by Whitfield are reasonably related to the nature and
circumstances of his offense and his history and characteristics.          We thus
affirm the district court's order modifying Whitfield's conditions of
supervised release.     See 8th Cir. R. 47B.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-